We regret it if we did not make our position clear in our original opinion. Applicant is in jail in Hill County, Texas, in the District Court of which county there are pending against him a number of felony cases. In some of these he has made bond; in others he has not. There is no attack made upon the fact that he is now held in custody by the sheriff of said county under capiases regularly issued in those cases in which he has not made bond. We are unable to perceive why this does not furnish sufficient authority to the sheriff of Hill County for the restraint of applicant and for holding him in custody until he does make such bond or otherwise is legally relieved from restraint.
There is before us no question of conflict of jurisdictions. Nothing in fact is before us except a complaint on the part of applicant of the manner in which the sheriff of Hill County obtained custody of his person. We can not be called on in a proceeding which merely questions the legality of the present custody and restraint of appellant, to go afield into a discussion and decision of matters and questions not involved. The return of the sheriff of Hill County on file in this *Page 313 
record shows that his custody of applicant is by virtue of capiases regularly issued in pending felony cases in said county. This fact is not controverted. This court can do no more than to overrule the motion for rehearing and reaffirm its order remanding applicant to the custody of the sheriff of Hill County.
Overruled.